Citation Nr: 1111173	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-35 732	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected right shoulder disability to include residuals of repaired rotator cuff, rated 10 percent prior to October 16, 2007, 20 percent disabling effective October 16 through December 13, 2007, 100 percent disabling from December 14, 2007, through June 30, 2008, 20 percent from July 1, 2008, through February 12, 2009, 100 percent from February 13 through May 31, 2009, 20 percent from June 1 and 2, 2009, 30 percent from June 3 through August 6, 2009, 100 percent from August 7 through October 31, 2009, and 30 percent thereafter.

2.  Entitlement to a higher initial rating for service-connected right shoulder surgery scars, as residuals of repaired rotator cuff, rated 10 percent disabling effective June 3, 2009.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to May 1986.

This case arises to the Board of Veterans' Appeals (hereinafter: Board) from a November 2005-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that in pertinent part granted service connection for a right shoulder disability (suspected rotator cuff tear) and assigned a 10 percent rating effective from the date of the claim, December 13, 2004.  The Veteran appealed for a higher initial rating.

In a November 2007-issued rating decision, the RO assigned a 20 percent rating for the right shoulder effective October 16, 2007.  In December 2007, the RO granted a temporary total rating, effective December 14, 2007, which was later extended through June 30, 2008.  In a June 2008 rating decision, the RO granted a 20 percent rating effective July 1, 2008.  In a March 2009-issued rating decision, the RO assigned a temporary total rating, effective February 13, 2009, which was later extended through May 31, 2009.  

The Board remanded the case in July 2009.  

A January 2010 supplemental statement of the case (hereinafter: SSOC) very briefly mentions the grant of a separate 10 percent rating, effective from June 9, 2009 (the date of a Board hearing), for painful right shoulder surgical scars, although no rating decision that formally grants service connection for these scars has been issued.  The Board assumes jurisdiction over the separate 10 percent scar rating because it was granted pursuant to the appeal for a higher initial right shoulder rating.  It must be noted that because a rating decision discussing the surgery scars was not issued, the Veteran has not been notified of his right to appeal and right to hearing concerning the scar rating and effective date. 

Since the Board's remand, the United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran has claimed that he cannot work due to his disabled right shoulder.  The Board has therefore added a TDIU claim to page 1.  Further development is needed to properly adjudicate the TDIU claim.

Entitlement to TDIU and entitlement to a higher initial rating for right shoulder surgery scars are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the rating period prior to December 14, 2007, the right shoulder disability is manifested by limitation of motion more nearly approximating inability to raise the right arm above shoulder level, including additional functional impairment due to weakness and painful motion.

2.  For the rating period from July 1, 2008, through February 12, 2009, the right shoulder disability is manifested by limitation of motion that more nearly approximates inability to raise the right arm above shoulder level, including additional functional impairment due to weakness and painful motion.

3.  For the rating period from June 1, 2009, through August 6, 2009, the right shoulder disability is manifested by limitation of motion that more nearly approximates inability to raise the right arm above midway between the side and the shoulder level.   

4.  For the rating period from November 1, 2009, the right shoulder disability is manifested by limitation of motion that more nearly approximates inability to raise the right arm above midway between the side and the shoulder level.  


CONCLUSIONS OF LAW

1.  For the portion of the appeal period prior to October 16, 2007, the criteria for an initial 20 percent schedular rating for a right shoulder disability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate I, § 4.71a, Diagnostic Code 5201 (2010).

2.  Beginning October 16, 2007, through December 13, 2007, the criteria for an initial rating greater than 20 percent for a right shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate I, § 4.71a, Diagnostic Code 5201 (2010).

3.  For the rating period from July 1, 2008, through February 12, 2009, the criteria for an initial rating greater than 20 percent for a right shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate I, § 4.71a, Diagnostic Code 5201 (2010).

4.  For the rating period from June 1, 2009, through June 2, 2009, the criteria for an initial 30 percent schedular for a right shoulder disability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate I, § 4.71a, Diagnostic Code 5201 (2010).

5.  For the rating period from June 3, 2009, through August 6, 2009, the criteria for an initial schedular rating greater than 30 percent for a right shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate I, § 4.71a, Diagnostic Code 5201 (2010).

6.  For the rating period beginning November 1, 2009, the criteria for an initial schedular rating greater than 30 percent for a right shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate I, § 4.71a, Diagnostic Code 5201 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, timely notice was provided in July and November 2006 letters to the claimant.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The claimant challenges the initial evaluation assigned following the grant of service connection for the right shoulder.  Because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA outpatient treatment records.  The claimant set forth his contentions during a videoconference hearing before the undersigned Veterans Law Judge.  The claimant was afforded VA medical examination at various times.  The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the AMC has complied with the remand orders.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.

The Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

During the appeal period, the right shoulder has thrice undergone corrective surgery.  Temporary total ratings (100 percent ratings) were assigned following each surgery and staged ratings were assigned during interim periods.  The Board will not address the periods in which temporary total rating were assigned, that is, from December 14, 2007, through June 30, 2008, from February 13 through May 31, 2009, 20 percent from June 1 and 2, 2009, and from August 7 through October 31, 2009, as the maximum benefit has already been assigned.  

The right shoulder has been rated 10 percent prior to October 16, 2007, 20 percent from October 16 through December 13, 2007, from July 1, 2008, through February 12, 2009, and again from June 1 through June 2, 2009, and 30 percent from June 3 through August 6, 2009, and again from November 1, 2009, under Diagnostic Code 5201.  The right arm is the major arm.  

Under Diagnostic Code 5201, limited motion of the arm, a 40 percent rating is assigned where there is limitation of motion of the major arm to 25 degrees from the side.  A 30 percent rating is assigned where there is limitation of motion of the major arm to midway between the side and the shoulder level.  A 20 percent rating is warranted if motion of either arm is limited to no higher than shoulder level.  38 C.F.R. § 4.71, Plate I, § 4.71a, Diagnostic Code 5201 (2010).

The evidence of right shoulder disability during the earliest rating period, that is, prior to the first surgery in December 2007, includes an April 2005 VA compensation examination report.  The April 2005 report notes a suspected right rotator cuff tear, complaints of daily pains, but admittedly no problem accomplishing the activities of daily living.  The Veteran specifically reported, however, that he could not perform any overhead reaching of the right arm.  Range of motion was to 150 degrees of forward flexion and to 130 degrees of abduction.  Motions were limited by pain.  The supraspinatus was noticeably weak.  The shoulder joint was tender to palpation.  X-rays showed minimal joint changes.  No mention of joint instability was made.  

An August 2007 VA magnetic resonance imaging study (MRI) showed a right rotator cuff tear and degenerative arthrosis of the acromio-clavicular joint.

An October 2007 VA consultation report reflects inability to reach behind the back or to extend the right arm over the head.  Forward elevation of the right arm was limited to 90 degrees.  The examiner felt that acromio-clavicular arthritis was "markedly symptomatic."  Surgery was recommended.  The Veteran asked for pain medication.  

The above-mentioned facts reflect that prior to December 14, 2007, the right shoulder disability was manifested by limitation of motion that more nearly approximates inability to raise the right arm above shoulder level.  This takes into account additional functional impairment due to weakness and painful motion, as required by the tenets of DeLuca, supra.  Because RO has already granted a 20 percent rating effective from October 16, 2007, the Board need grant the 20 percent rating only for the portion of the appeal period prior to October 16, 2007.  The Board must deny a rating above 20 percent for any portion of the period prior to December 14, 2007.  

After considering all the evidence of record, the Board finds that the evidence favors a 20 percent initial rating for that portion of the appeal period prior to October 16, 2007.  After considering all the evidence of record, the Board finds that the preponderance of it is against a rating higher than 20 percent for any portion of the earliest appeal period.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  A 20 percent schedular rating will therefore be granted for the portion of the appeal period prior to October 16, 2007, and a schedular rating greater than 20 percent will be denied for any portion of the appeal period prior to December 13, 2007.  

Turning to the next rating period, that is, from July 1, 2008, through February 12, 2009, the RO has rated the right shoulder and surgery residuals 20 percent under Diagnostic Code 5201.  The Veteran underwent surgical repair of the right rotator cuff on December 14, 2007.  According to a December 2007 VA out-patient treatment report, this was an arthroscopic rotator cuff repair, sub-acromion decompression, and distal clavicle resection.  

A June 2008 VA out-patient shoulder examination report notes continued pain, 120 degrees of forward elevation, 35 to 40 degrees of external rotation and about 90 degrees of internal rotation.  The Veteran could not resist arm movement against pressure exerted by the examiner due to pain.  

The Veteran attended occupational therapy sessions at various times.  He was not working.  

A September 2008 VA orthopedic consultation report reflects continued complaints of right shoulder pain and weakness.  The physician noted "significant bursitis right now" and that the Veteran "really has painful motion with any particular examination maneuvers."  The physician called this "marked pain."  The examiner noted that the Veteran was "really weak with external rotation."  The physician concluded that the right shoulder "seems to have gotten worse."  A re-tear or increased tear of the labrum was suspected.  

An October 28, 2008-dated report notes a new diagnosis of capsulitis.  An October 29, 2008-dated MRI showed a tear of the supraspinatus muscle and tear of the rotator cuff.

A November 2008 VA orthopedic compensation examination report reflects that continued pains were of such intensity as to need two hydrocodone pills per day plus Naprosyn(r) for pain relief.  The Veteran had not worked since the December 2007 surgery due to pain.  Activities of daily living were limited by pain.  The examiner noted two anterior right shoulder surgery scars, both well healed.  Right arm abduction and forward flexion were each to 90 degrees, with pain increasing with each repetition.  External and internal rotations were painful.  The impressions were postoperative partial tear of the rotator cuff with secondary postoperative adhesive capsulitis of the right shoulder joint. 

The above-mentioned facts reflect that during this rating period (July 1, 2008, through February 12, 2009), in which the RO had assigned a 20 percent rating, the right shoulder disability was manifested by limitation of motion that more nearly approximates inability to raise the right arm above shoulder level.  This takes into account additional functional impairment due to weakness and painful motion, as required by the tenets of DeLuca, supra.  Because RO has already granted a 20 percent rating for this period, however, the Board must deny a rating above 20 percent for any portion of the period.  

After considering all the evidence of record, the Board finds that the preponderance of it is against a rating higher than 20 percent for any portion of this staged rating period.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  A schedular rating greater than 20 percent will be denied for any portion of the period from July 1, 2008, through February 12, 2009.  

Turning to the third rating period, that is, from June 1, 2009, through August 6, 2009, the RO rated the right shoulder and surgery residuals 20 percent for the first two days and then 30 percent, under Diagnostic Code 5201.  

The Veteran had undergone a second VA surgical repair of the right rotator cuff on February 13, 2009, and spent months convalescing.  The surgery was described as an arthroscopic rotator cuff repair and mini-open biceps tenodesis.  Pain returned weeks after the surgery.  March 2009 X-rays showed right humeral head spurring, degenerative cystic changes, and possible gleno-humeral joint narrowing.  

In June 2009, the Veteran testified before the undersigned Veterans Law Judge that the shoulder was not healing properly and it had worsened since the surgery.  He testified that he is right-hand-dominant and had not worked since December 13, 2007, because of his right shoulder.  He testified that the right shoulder pains interfere with activities of daily living, such as cooking, shaving, and dressing, and that the surgery scars were painful.  

A June 2009 VA MRI showed a continued rotator cuff tear and suspected sub-acromial/sub-deltoid bursitis.  

An August 4, 2009, VA physician note reflects continued significant right shoulder pain.  The Veteran reported that pain was such that after two repetitions he could not raise the arm at all.  The examiner had the Veteran raise his right arm to 140 degrees and found considerable pain throughout the arc and significant pain in lowering the arm again.  A third exploratory surgery was discussed.  

The above-mentioned facts reflect that during this rating period (June 1, 2009, through August 6, 2009), in which the RO had assigned a 30 percent rating for all but the first two days, the right shoulder disability was manifested by limitation of motion that more nearly approximates inability to raise the right arm above midway between the side and the shoulder level.  This level of disability takes into account additional functional impairment due to weakness and painful motion, as required by the tenets of DeLuca, supra.  The criteria for a 40 percent rating are not more nearly approximated because limitation of motion of the major arm to 25 degrees from the side is not shown.

Because RO has already granted a 30 percent rating for most of this period, however, the Board will grant a 30 percent rating above effective June 1, 2009, through June 2, 2009, and deny a schedular rating greater than 30 percent for any portion of the period.  

After considering all the evidence of record, including the testimony the Board finds that the evidence favors a 30 percent rating for June 1 and 2, 2009, and the Board finds that the preponderance of evidence is against a rating higher than 30 percent for any portion of this rating period.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  A schedular rating greater than 30 percent will be denied for any portion of the period from June 1 through August 6, 2009.  

Turning to the fourth rating period, that is, from November 1, 2009, the RO rated the right shoulder and surgery residuals 30 percent under Diagnostic Code 5201.  

The Veteran had undergone a third VA surgical repair of the right rotator cuff on August 7, 2009, and convalesced through October 31, 2009.  The surgery was described as an arthroscopy of the right shoulder joint, lysis of adhesions in the gleno-humeral joint and subacromial space, intra-articular steroidal injection, and long head biceps tendon sheath steroidal injection.

A December 2009 VA compensation examination report reflects a complaint of severe pain during activities.  The examiner noted several surgical scars about the right shoulder joint, some of which were "quite sensitive to general palpation."  The examiner described several scars and stated, "...it is my impression that a 4-cm scar, which is retracted and quite tight[,] [is] by far the most sensitive."  

Right shoulder forward flexion was to 50 degrees, abduction to 70 degrees.  Internal rotation was to 30 degrees and external rotation was to 40 degrees.  

The above-mentioned facts reflect that during this rating period (from November 1, 2009), in which the RO had assigned a 30 percent rating, the right shoulder disability was manifested by limitation of motion that more nearly approximates inability to raise the right arm above midway between the side and the shoulder level.  This level of disability takes into account additional functional impairment due to weakness and painful motion, as required by the tenets of DeLuca, supra.  The criteria for a 40 percent rating are not more nearly approximated because limitation of motion of the major arm to 25 degrees from the side is not shown.

Because RO has already granted a 30 percent rating for this period, however, the Board must deny a schedular rating greater than 30 percent for any portion of the period.  

After considering all the evidence of record, including the testimony the Board finds that the preponderance of evidence is against a rating higher than 30 percent for any portion of this period.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  A schedular rating greater than 30 percent will be denied for any portion of the period from November 1, 2009.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate a Veteran for a service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  If the matter is not referred, the Board must provide adequate reasons and bases for its decision to not so refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

A claim for TDIU on a schedular or extra-schedular basis is addressed in the REMAND portion of the decision. 


ORDER

For the portion of the appeal period prior to October 16, 2007, a 20 percent schedular rating for a right shoulder disability is granted, subject to the laws and regulations governing payment of monetary benefits.

For any the portion of the appeal period prior to December 14, 2007, an initial rating greater than 20 percent for a right shoulder disability is denied.  

For any portion of the period from July 1, 2008, through February 12, 2009, an initial rating greater than 20 percent for a right shoulder disability is denied.

For the rating period from June 1, 2009, through June 2, 2009, a 30 percent schedular for a right shoulder disability is granted, subject to the laws and regulations governing payment of monetary benefits. 

For the rating period from June 3, 2009, through August 6, 2009, an initial schedular rating greater than 30 percent for a right shoulder disability is denied.  

For the rating period from November 1, 2009, an initial schedular rating greater than 30 percent for a right shoulder disability is denied.


REMAND

Initial Scar Rating

The Board assumes jurisdiction over the scar rating by virtue of the appeal for a higher rating for residuals of the service-connected right shoulder disability.  The right shoulder surgery scars are residuals of the service-connected right shoulder disability.  A January 2010 SSOC mentions a 10 percent rating for scars effective from June 3, 2009.  June 3, 2009, is the date that the Veteran testified concerning these painful scars.  

In March 2010, the AMC issued a rating decision that announces increased ratings for the right shoulder joint and the feet.  The attached cover letter makes no mention of surgery scars.  The rating decision itself makes only brief mention of this grant.  Because the AMC cover letter does not notify the Veteran that the scars have been service-connected and compensably rated from June 3, 2009, it is unclear whether the Veteran and his representative are aware of this scar rating or of their right to appeal any portion of it.  

The AMC should therefore issue a rating decision that clearly informs the Veteran of the grant of service connection for right shoulder surgery scars from June 3, 2009.  Such decision should contain appeal instructions, in case he should desire to appeal for a higher initial scar rating or an earlier effective date for such ratings.  If, and only if, the Veteran chooses to appeal that decision, should it be returned to the Board.  

Entitlement to TDIU

The Veteran has claimed that service-connected disabilities preclude working.  TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2010).  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice, supra.  

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should issue a rating decision that clearly addresses service connection for right shoulder surgery scars so that the Veteran has proper notice of this grant of benefits as well as proper notice of his appeal rights and instructions and time limits for appealing.  This issue should be returned to the Board only if the Veteran appeals it.   

2.  The AMC should develop the TDIU claim as necessary.  Following development and re-adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  

3.  Following the above, the AMC should review all the relevant evidence and re-adjudicate any claim remaining on appeal.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claim for benefits.  38 C.F.R. § 3.655(b) (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


